Citation Nr: 0838661	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-41 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a sleep disorder 
with fatigue and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1998 through 
March 1999.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the benefits 
sought on appeal.  
			
In May 2007 and May 2008 the Board remanded the matter for 
additional development.  That development having been 
completed, the claims have been returned to the Board and are 
now ready for appellate disposition.


FINDINGS OF FACT

1.  There is no evidence documenting a current diagnosis of 
headaches.

2.  There is no evidence documenting a current diagnosis of 
depression.

3.  There is no evidence documenting a current diagnosis of a 
sleep disorder 
with fatigue and weakness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have 
not been met.  
38 U.S.C.A. §§101(24), 1110, 1154, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for service connection for depression have 
not been met.  
38 U.S.C.A. §§101(24), 1110, 1154, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2008).

3.  The criteria for service connection for a sleep disorder 
with fatigue and weakness have not been met.  38 U.S.C.A. 
§§101(24), 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The veteran seeks service connection for headaches, 
depression, and a sleep disorder with fatigue and weakness, 
but the claims file contains no evidence documenting a 
current diagnosis of any of these conditions.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The veteran's claims file is completely devoid of post-
service medical evidence of any kind.  In the Board's first 
remand of May 2007, it was acknowledged that the veteran 
contends he is unable to obtain healthcare due to his 
financial circumstances and for other reasons.  In response, 
the Board specifically and emphatically informed the veteran 
that he was nonetheless entitled to a VA examination, that 
one would be provided to him at no cost and with no 
requirement of private medical insurance, and that his 
attendance at such an examination was necessary in order for 
his claims to have any chance of success.  The Board found 
that although the veteran had failed to report to a VA 
examination in May 2006, there was insufficient evidence in 
the file that the veteran had received timely notice of the 
examination.  His failure to attend was therefore excused, 
and a new examination was ordered.

VA examinations were then scheduled in August 2007 and 
September 2007.  The veteran failed to appear for both 
examinations and the RO continued to deny his claims.  In May 
2008 the matter was again returned to the Board, and the 
Board again found good cause for the veteran's failure to 
attend.  As for the August 2007 VA examination, the Board was 
persuaded by his contentions that he had not received notice 
of the August 2007 VA examination until the very afternoon of 
the examination, and was thus unable to attend on such short 
notice.  As for the September 2007 VA examination, the Board 
found the file did not reflect that notice of the exam had 
been sent to the veteran.  The Board again ordered a new VA 
examination.

In July 2008 a VA examination was scheduled.  The file shows 
that the veteran was initially warned that an examination was 
upcoming in a July 2008 letter from the Appeals Management 
Center.  That letter was sent to the veteran at his most 
current address of record.  Next, the veteran was mailed 
notice of his VA examination, which included specific details 
as to time, date, and location, by the VA Medical Center 
where the examination was to be held.  That notice was also 
sent to the veteran at his most current address of record.  
Both letters were sent to the veteran within a reasonable and 
sufficient amount of time prior to the scheduled examination.

Since the veteran's failure to appear at this fourth and most 
recent VA examination that has been scheduled on his behalf, 
he has offered no explanation or good cause for his failure 
to appear.  38 C.F.R. § 3.655(a).  In his representative's 
October 2008 Post-Remand Brief, it is merely mentioned that 
the veteran had been "unable to attend."

Unfortunately, the veteran's service medical records do 
reflect documentation of each of the conditions on appeal.  
However, in the absence of any post-service medical evidence 
documenting a current diagnosis, the other elements of 
service connection for each of these claims need not be 
addressed as service connection cannot be justified.  The 
Board has considered the veteran's arguments in support of 
his assertions that he suffers from these conditions and that 
they are related to service.  However, the veteran, as a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  

The Board is cognizant of the Court's holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), regarding VA's duty to 
afford VA examinations.  However, extensive time and 
resources have been devoted toward affording such an 
examination to the veteran in this case, but this exhaustive 
effort has proved fruitless.  The duty to assist is a two-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

For all of these reasons, the veteran's claims are denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2003, February 2005, and May 2008 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The most recent 
letter of May 2008 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  In addition, the letter of May 2008 and a 
separate letter of July 2007 provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records have been obtained.  He was afforded 
the opportunity for a personal hearing.  As discussed at 
length above, the veteran has also been afforded ample 
opportunities to undergo VA examinations and has failed to 
report on four separate occasions.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Service connection for headaches is denied.

Service connection for depression is denied.

Service connection for a sleep disorder with fatigue and 
weakness is denied.



____________________________________________
MICHAEL D. MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


